Title: To Alexander Hamilton from Timothy Pickering, 21[–22] August 1798
From: Pickering, Timothy
To: Hamilton, Alexander



(Confidential)
Trenton August 21. [–22] 1798.
Dear Sir,

Not to miss the mail, I wrote you one line today, and inclosed a letter from I suppose General Miranda. If its contents give rise to any questions which it will be prudent for you to ask and for me to answer by the mail, it may be done, otherwise the information may be suspended till we meet.
Just before I left Philadelphia, I received a letter from General Knox, in answer to one I had written at the request of Captain Mitchel of the artillery, who wished to be one of his aids de camp. Mitchel, you will have observed is since dead. But my object in noticing this matter is to inform you, that General Knox manifests, pretty strongly, his dissatisfaction in your being appointed in a manner to precede him in the military line; I conclude he will not serve. Altho’ I should have been well pleased with his accepting his commission, I do not by any means deem his loss irreparable. Altho’ by the delay of the nominations one day, I received your letter expressing your willingness to serve under Knox, yet I concealed it, in order that the arrangement of nominations of Major Generals, which I had seen, as formed by General Washington, & which I saw would govern, might leave you, where you ought to be, in the first place. In Genl. Washington’s answer to my letter, of which I sent you some extracts, there is not, as I recollect, the most distant idea of General Knox’s making any difficulty in acting subordinately to you; his apprehensions arise wholly on General Pinckney’s account. I think it right to add, That from the first moment that a commander in Chief was thought of, no name was mentioned but yours: for until the nomination was actually made, I had no suspicion that Genl. Washington would ever again enter the field of war. I know also that not only all your friends, but your political enemies have the highest respect for your abilities: while the latter, the political enemies also of General Knox, estimate his talents by a very moderate scale: and some persons have in my hearing called him a weak man. I think him neither weak nor great: but with pretty good abilities, possessing an imposing manner that impresses an idea of mental faculties beyond what really exist. I am certain that if he had been second to Genl. W. and of course likely to command in chief, great dissatisfaction would have been excited. I much doubt even whether the nomination would have been confirmed by the Senate.
I write this letter in the confidence of friendship, for the public good, which I conceive to be involved in your holding your present superior station. I have always supposed you & Genl. Knox to be cordial friends. I wish you to continue such: I persuade myself he is too good a patriot to suffer the present disappointment to actuate him to any improper conduct; and that he will at least passively acquiesce. I think he will gain no honor, by declining to serve under you: I rather believe his refusal will detract from the reputation he now possesses.
Mr. Wolcot showed me (as you requested) your letter to him suggesting the expediency of calling you & General Knox into immediate service—to aid the arrangements and operations of the department of war. I was so well pleased with the idea, and thought it so important, or rather so essential, to the formation of an army in time to afford some security to our country, that I told Mr. Wolcot I would write to the President, and urge the measure. Mr. W. approved. I have yet no answer. The Secy. of War was at the time indisposed: but enquiring of his chief clerk, I found that he also had written for the same purpose. It is since this that I received Genl. Knox’s letter before mentioned; and that gave rise to a new thought—that as he manifestly intended to decline accepting his commission, and the President would be on the spot to converse with him, the taking charge of the War Department again, might be proposed to him: for the President, I have seen, has been informed of a very general dissatisfaction in its present direction.
After the appointments of General Officers were made, but before they were known beyond Philadelphia I recd. a letter from Mr. Jay, expressing the same opinion respecting you which I had done to General Washington, & the same reasons (the nature of the war in which we were to be engaged) why superior talents should be sought for, without regard to rank in a former war. I therefore made Mr. Jay acquainted with my conduct in the business.
I am, dear sir, with great respect & esteem   yr. obt. servt.

T. Pickering.
General A. Hamilton.

Augt. 22. Since writing the inclosed I have turned to Mr. Jay’s letter. His words are—“I cannot conceal from you my solicitude that the late Secy. of the Treasury may be brought forward in a manner corresponding with his talents and services. It appears to me that his former military station & character, taken in connection with his late important place in the administration, would justify measuring his rank by his merit & value.” The reason of Mr. Jay’s solicitude is thus expressed—“We shall probably have very different Generals to contend with from those which Britain sent here last war; and we should have very different ones to oppose them from several of those who then led our troops.” This, you may recollect, is the same sentiment which I expressed in my letter to General Washington which I showed you. In a subsequent letter Mr. Jay joined me in regretting that the terms of the nomination and appointment left any room to question your right of preceedence. I mentioned the point to you: but you answered, that it had been settled in the case of Baron Steuben. No doubt you have seen some paragraphs in the Columbian Centinel (B. Russell’s fulsome paper) in which it is said that Genl. Knox is next in command to Genl. Washington. And a letter from the President to the Secy. of War (in answer, I suppose, to his calling you & Knox into service) expresses that to be his opinion, and consequently “that Pinckney must rank before Hamilton”: but that is not the only consequence. Lee & Hand were on the same day named and approved as Major Generals; and if Knox & Pinckney precede you, so will the other two; for I cannot see that their being named for the provisional army can make any difference, when that army shall be raised, and are you prepared for a station so much in the rear? God forbid that such an arrangement should be adopted. But the matter will rest on “General Washington’s opinion and consent:” and it is for this reason, principally, that I have added this postscript, that you may take such steps with the General as you may think proper to fix you in the station which the essential interests of our country require—the station in which I conceive the General meant to place you, according to the list which he sent by McHenry to the president, and in conformity with which, you, Pinckney & Knox were named. I have just read the Genl’s answer to my letter about you; he does not hint an idea of any competition save with Pinckney. I inclose it for your perusal—& to be returned. If North declines, the President is “prepared to appoint another and a better.” Is this Harry Jackson, or Cobb? Colo. Wm. Heth of Virginia would joyfully take that office. But the appointment of A. W. White has grievously offended him.
Sincerely adieu!


T.P.

